ORDER
PER CURIAM.
Pulmonary Consultants Sleep, Inc. (Consultants) and Myron Jacobs, M.D., appeal from the judgment of the trial court granting summary judgment in favor of J. Michael Ribaudo, M.D., in their action alleging fraud and negligent misrepresentation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).